119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Graciela Patricia MEJIA-MARROQUIN de JIMENEZ, a.k.a.Graciela Hernandez, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70923.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1997.**Decided July 18, 1997.

Petition to Review a Decision of the Immigration and Naturalization Service, No. Aik-hht-tib.
Before:  REAVLEY,*** O'SCANNLAIN and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Petitioner challenges the order of deportation by the Board of Immigration Appeals on the grounds that the Board abused its discretion in rejecting her claim of extreme hardship and in refusing to remand her case.  We deny the petition.


3
Petitioner entered the United States from Mexico in 1986 and was later joined by her husband and their children.  Another child was born to them in the United States.  Her only claim of extreme hardship is the economic hardship of returning to Mexico where employment is difficult to obtain and where her six-year-old U.S. Citizen son would have to live without the opportunities and advantages of this country.  This hardship is not unique or beyond the expected difficulty of deportation, and the Board was within its discretion in denying suspension.  All of her contentions were fully considered by the Board.


4
The Service brought this proceeding against petitioner apart from the proceeding against her husband and other children because at her arrest she gave false information about them.  She now wants to remand her case to be joined with theirs.  No new and material facts are presented, and the Board was entitled to deny additional proceedings.


5
DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3